DETAILED ACTION
Election/Restrictions
Claim 1 is allowed. Since previously restricted claim 11 includes the limitations that make claim 1 allowable, the restriction of claims 11-20 is withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed. The prior art does not teach or fairly suggest a gas and analytic mixing system with a housing comprising a gas outlet, mixing chamber, static mixer, reduced pressure compartment, and sensor(s) wherein the that gas inlet is coupled to a first and second gas source as claimed in independent claim 1.  The prior art does not teach or fairly suggest a method of mixing two or more gases and determining the percentage of oxygen in the gas mixture with a housing comprising a gas outlet, mixing chamber, static mixer, reduced pressure compartment, and sensor(s) wherein the that gas inlet is coupled to a first and second gas source as claimed in independent claim 11.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774